Citation Nr: 1228723	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-24 335	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for residuals of a back injury.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1993.

This matter is before the Board of Veterans Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction rests with the RO in Denver, Colorado, from which the appeal was certified in June 2010.

In August 2011, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of a neck injury, residuals of a back injury, and recurrent migraine headaches.  At his August 2011 Board hearing, he testified that in June 1975, he was in an auto accident and since that time he has experienced back pain, neck pain, and recurrent migraine headaches.  The accident occurred while he was on leave in or near Tuscaloosa, Alabama.  He recalls being treated initially at a local Tuscaloosa area hospital and then he received follow- up care at the hospital at Columbus Air Force Base, in Columbus, Mississippi, where he was stationed at the time.  He also testified that he recalled police from both the Tuscaloosa Police Department and the Alabama State Patrol investigated the accident.  Both the medical records and the police records are relevant to the Veteran's claims as they may assist in substantiating his assertions.  On remand, both the medical and police records should be obtained.  

VA's duty to assist requires VA to provide an examination with regard to claims for disability compensation when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's testimony that he has experienced neck, back and headache symptomatology since the 1975 motor vehicle accident, during service, and the currently diagnosed neck, back, and headache disabilities noted in the record, satisfy the requirement for evidence that the claimed disability may be related to service, as the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Based on the evidence in this case, the Board finds that VA examinations are required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain medical records from the local Alabama hospital where he was treated after the accident in June 1975.  All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Ask the Veteran to identify and provide as much information as he can regarding the auto accident that occurred on June 26, 1975 including information such as the location of the accident, the type of vehicle he was driving, the names of police and medical caregivers who responded to the accident, the names and addresses of any witness, and license plate information.  After receipt of that information, contact the municipal and state police authorities and obtain any reports or other records of the Veteran's June 1975 motor vehicle accident.  All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  Afford the Veteran a VA spine examination to determine the nature and etiology of his claimed neck and back disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner should conduct a complete physical examination and diagnose all current neck and/or back disabilities.  Then, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that each diagnosed disability had its onset during service or is otherwise related to service.  The examiner should fully explain the opinion(s) stated.

4.  Afford the Veteran a VA neurology examination to determine the nature and etiology of his claimed headache disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine whether the Veteran's migraine headaches are at least as likely as not (50 percent probability or greater) related to service.  If the examiner finds that the Veteran's headache disability is not related to service, he or she should state whether it is at least as likely as not (50 percent probability or greater) that the headache disability was caused (direct result of) or aggravated (worsened beyond the natural progression of the condition) by a service-connected disability.  The examiner should fully explain the opinion(s) stated.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

6.  Readjudicate the claims for service connection for residuals of a neck injury, residuals of a back injury, and migraine headaches.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative, and provide them with a reasonable period in which to respond.  Then, return the case to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


